Citation Nr: 0510678	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2003, the veteran was notified that the 
authority of his representative, R. Edward Bates, to 
represent VA claimants had been revoked as of July 28, 2003.  
He was also offered the opportunity to appoint another 
representative.  The veteran has not responded to this 
letter, therefore, the Board assumes that he desires to 
proceed pro se.  


FINDINGS OF FACT

The veteran's PTSD is currently productive of total 
industrial impairment.


CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in October 1997, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  

The veteran underwent VA hospitalization in October 2001 
after threatening to harm a friend by cutting his neck with a 
razor blade.  The diagnosis at discharge was PTSD.  The 
Global Assessment of Functioning (GAF) score was 35.

VA outpatient treatment records dated from 2001 to 2002 note 
the veteran's ongoing treatment for PTSD.  The veteran 
participated in both group and individual therapy.  

The report of a June 2002 VA contract examination notes that 
the veteran's PTSD symptoms had worsened since the September 
11, 2001, terrorist attacks.  The veteran complained of 
nightmares about his combat experiences, sleep disturbance, 
feelings of hypervigilance, irritability and increased 
startle response.  He stated that he felt emotionally distant 
from other people.  He stated that he avoided contact with 
other people and trusted nobody.  He denied panic attacks but 
admitted to generalized anxiety.  He denied any current 
homicidal or suicidal thoughts.  Upon examination, the 
veteran was oriented and alert.  He admitted to some anxiety 
about talking with the examiner, someone he did not know, but 
he became more relaxed throughout the course of the 
examination.  The veteran demonstrated some mild short-term 
memory impairment.  His concentration and attention were 
okay.  His mood and affect were anxious.  His insight was 
partial and his judgment was impaired.  The diagnoses 
included PTSD, polysubstance dependence and personality 
disorder with antisocial features.  The GAF score due to PTSD 
was 45.  The examiner stated that the veteran was mentally 
capable of performing activities of daily living and did not 
pose any persistent danger of injury to himself or others.  
The examiner also stated, "[the veteran] is unable to 
establish and maintain effective work in [sic] social 
relationships and this is primarily due to his continued 
hypervigilance, but is also contributed to by his Personality 
Disorder features.  His relatively long and persistent 
history of being unable to maintain employment speaks for 
itself."

By rating decision dated in July 2002, the RO denied 
entitlement to a rating greater than 30 percent for PTSD.

In September 2002, the veteran submitted additional evidence 
in support of his claim for an increased rating.  This 
evidence consists of a September 2002 VA outpatient treatment 
record, which notes that the veteran presented with symptoms 
of profoundly disabling PTSD.  The veteran reported daily 
intrusive thoughts about his combat service, repetitive 
traumatic nightmares four to five times per week, and 
flashbacks.  The examiner noted that the veteran's flashbacks 
had been observed in group therapy sessions, and included 
visual, auditory and olfactory components.  The veteran had 
avoidance symptoms of social detachment; he reported having 
no friends.  He rarely saw his family.  He was currently 
separated and homeless; he lived at the Salvation Army 
shelter.  The veteran complained of disturbed sleep.  He had 
problems with extreme irritability, and would verbally 
"rage" at other people.  He isolated to avoid losing 
control in physical ways.  The veteran also reported a 
problem with hypervigilance.  He avoided going out in public 
and experienced feelings of panic on a daily basis.  He felt 
that others were watching him, and kept some type of weapon 
near him at all times.  He also had problems with increased 
startle response.  The examiner noted that these symptoms had 
significantly interfered with both the social and vocational 
aspects of the veteran's functioning.  The veteran reported 
that he had had about 25 to 30 jobs since his discharge from 
service  He indicated that he had problems with authority 
figures and co-workers.  He also had problems with tardiness 
and struggled to remain motivated.  In addition, he had 
physical altercations in the workplace and was close to 
killing co-workers on several occasions.  The diagnoses 
included chronic PTSD with impact on social and vocational 
function.  GAF was 35.  The examiner opined that it was the 
consensus of the PTSD clinical team that the veteran was 
unemployable.  

In January 2003, the veteran submitted a claim for a total 
disability evaluation based on individual unemployability.  
He indicated that he last worked full time in 2001.  He 
stated that he left his last job because of an increase in 
his PTSD symptoms-including outbursts of anger, threats to 
other employees, depression, anxiety hypervigilance, 
flashbacks and nightmares-following September 11, 2001.

VA outpatient treatment records dated in 2003 note the 
veteran's ongoing treatment for PTSD.  The veteran 
participated in both group and individual therapy.  The 
records also note that the veteran was incarcerated from 
February 2003 to March 2003 for stalking his wife.

An August 2003 VA treatment summary, written by the veteran's 
PTSD treatment team, notes a diagnosis of PTSD and a GAF 
score of 35.  The treatment team stated, "It is the 
consensus of the PTSD clinical team that this veteran is 
unemployable for competitive work settings due to PTSD."

The report of a September 2003 VA contract examination notes 
the veteran's complaints of almost daily nightmares of combat 
situations, which cause him to wake up sweating and in a 
panic.  He also complained of flashbacks.  The veteran stated 
that he avoided people and did not trust anyone.  He felt 
enraged most of the time.  The veteran reported that his last 
job was as a landscaper; he lost that job because of problems 
with his co-workers.  He stated that he was homeless.  He had 
been staying with some other veterans in the mountains of 
Georgia, away from the rest of the world.  Upon examination, 
the veteran's affect was angry.  His speech was loud and 
insulting.  He refused to answer questions about his 
background because the information was supposed to be in his 
records.  The veteran had a long history of conflict in his 
relationships with other people; he lost several jobs due to 
his belligerent attitude towards people.  The diagnoses 
included PTSD and paranoid personality disorder.  The GAF 
score was 42.  The examiner stated that the veteran's 
psychosocial stressors were severe.  He also noted that the 
veteran was unable to trust anyone and unable to work.

By rating decision dated in December 2003, the RO granted an 
increased, 70 percent rating for the veteran's PTSD, 
effective November 5, 2001.  The RO also awarded a total 
disability evaluation based on individual unemployability, 
effective November 5, 2001.

Additional evidence of record includes a 2002 Social Security 
Administration (SSA) disability determination in favor of the 
veteran.  Records pertaining to the veteran's PTSD-consisting 
of VA treatment records-are essentially duplicative of 
evidence previously received and considered by the RO.  SSA 
rated the veteran as disabled, with affective disorders as 
his primary diagnosis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is to be assigned a 70 percent evaluation when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic PTSD.  The 
evidence also consists of statements from the veteran that he 
has not been employed full-time since 2001.  In September 
2002 and August 2003, the veteran's treating VA physicians 
opined that the veteran was unemployable due to his PTSD.  On 
the most recent VA contract examination in September 2003, 
the examiner stated that the veteran was unable to trust 
anyone and unable to work.  It is apparent from these 
opinions that the veteran's would not be able to maintain 
employment due to the severity of his PTSD.  

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that the social and occupational impairment from 
the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent rating than the lesser 
amount required for a 70 percent rating.  See 38 U.S.C.A. § 
5107. 


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


